UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6365


GABRIEL H. ACOSTA,

                Petitioner - Appellant,

          v.

WARDEN JOHN R. OWENS, FCI Williamsburg,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:12-cv-01303-DCN)


Submitted:   August 28, 2013             Decided:   September 11, 2013


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gabriel H. Acosta, Appellant Pro Se.      Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gabriel     H.   Acosta,    a   federal    prisoner,     appeals     the

district    court’s     order    accepting     the    recommendation       of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.             We have reviewed the record

and find no reversible error. *             Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.               Acosta v. Owens, No. 6:12-cv-

01303-DCN   (D.S.C.     filed    Feb.   21,   2013,     and   entered     Feb.   22,

2013).     We dispense with oral argument because the facts and

legal    contentions    are     adequately    presented       in   the   materials

before   this   court    and    argument    would     not   aid    the   decisional

process.

                                                                           AFFIRMED




     *
       Acosta’s failure to object to the magistrate judge’s
recommended disposition of his failure-to-protect claim waives
our review of the district court’s disposition of that claim.
See United States v. Midgette, 478 F.3d 616, 621-22 (4th Cir.
2007).



                                        2